DETAILED ACTION

Status of Claims

Claims 16-19, 21-24, 26-29 & 31-36 are currently pending and have been examined in this application.  This NON-FINAL communication is in response to the amendment submitted on 1/13/22. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/22 has been entered.
 
Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1

Applicant: “The Office Action indicates on page 8 that claims 16-19, 21-24, 26-29, and 31-36 stand rejected under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. With respect to the rejections of claims 16-19, 21-24, 26-29, and 31-36, Applicant respectfully disagrees. 
Applicant respectfully submits that amended claim 16 recites patent-eligible subject matter because amended claim 16 recites features that are "necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks," in a manner analogous to the patent-eligible claims recited in DDR Holdings, LLC v. Hotels.com et al., 113 USPQ 2d 1097 (Fed. Cir. 2014); Subject Matter Eligibility Example No. 2. In DDR Holdings, the claims were found to be patent-eligible because:  

In particular, the '399 patent's claims address the problem of retaining website visitors that, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host's website after "clicking" on an advertisement and activating a hyperlink. For example, asserted claim 19 recites a system that, among other things, 1) stores "visually perceptible elements" corresponding to numerous host websites in a database, with each of the host websites displaying at least one link associated with a product or service of a third- party merchant, 2) on activation of this link by a website visitor, automatically identifies the 

In more plain language, upon the click of an advertisement for a third-party product displayed on a host's website, the visitor is no longer transported to the third party's website. Instead, the patent claims call for an "outsource provider" having a web server which directs the visitor to an automatically-generated hybrid web page that combines visual "look and feel" elements from the host website and product information from the third-party merchant's website related to the clicked advertisement. [ ] In this way, rather than instantly losing visitors to the third-party's website, the host website can instead send its visitors to a web page on the outsource provider's server that 1) incorporates "look and feel" elements from the host website, and 2) provides visitors with the opportunity to purchase products from the third-party merchant without actually entering that merchant's website. 

Subject Matter Eligibility Example No. 2. Similarly, amended claim 1 recites in part: 
request, from the first client device, authentication credentials for the institution selected from the list of institutions; in response to receipt of the authentication credentials, authenticate a user of the first client device with the institution selected from the list of institutions; [and] in response to authentication of the user of the first client device, provide the first client device with a list of accounts associated with the institution selected from the list of institutions. 

Because the system recited in amended claim 16, requests the user's authentication credentials for a selected institution, authenticates the user with the selected institution on the user's behalf, and then provides the user content from the selected institution in the form of a list of accounts, the user does not have to switch from the web page presented on his or her client device to initiate a funds transfer to separately login and authenticate himself or herself with his or her selected institution. Visual examples of several flows illustrating how the user can perform all of the requested operations within a single user interface, without having to switch to a third-party website, are provided in the user interfaces of FIGS. 11 - 1 R.  For at least these reasons, amended claim 16 recites patent-eligible subject matter for reasons similar to those that the Federal Circuit identified when the patents at issue in DDR Holdings were found to recite patent-eligible subject matter. 

Examiner:   As far as the comparison to DDR is concerned, the patent at issue in DDR provided and Internet-based solution to solve a problem unique to the Internet ( the problem in DDR Holdings (conventional Internet hyperlink protocol preventing websites from retaining visitors),  that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of steps after the click of a hyperlink advertisement. In the instant invention, the claimed solution is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer" analysis. Id. Transferring funds between accounts is a business problem.  The applicant is trying to solve this business problem with the use of technology. The devices and payment rails in Claim 21 are recited at a high level of generality (as are the processor, memory and non-transitory CRM of the other independent claims), which amounts to no more than generally linking the use of the judicial exception (transferring funds between accounts) to a particular technological environment – as stated in a prior response “the linkage between the various rails is in accordance with the generally linking standard”.  Therefore the claimed invention is unlike DDR and is reciting the identified abstract idea without significantly more (individually and as an ordered combination).  Applicant should look to the specification to see if there are additional technical elements that can be incorporated into the claim which will go beyond the generally linking standard.


No Prior Art rejection

Claims 16-19, 21-24, 26-29 & 31-36 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

wherein the funds transfer uses a third payment rail to transfer funds from the first escrow account into a second escrow account associated with the credit card or charge card account

The closest prior art of record includes:

Jackson (US 20110213707) provides systems and methods for facilitating Person-to-Person (P2P) payments.

Hockey (US 10003591) provides a system for enabling a user to securely authorize a third-party system to access user account data and initiate transactions related to a user account, without disclosing to the third-party system account credentials. 

Carilles (20160180304) provides a user-facing system for sending money from one account to another account over any one of multiple money movement rails.

Olson (US 20140379562) provides an intermediary payment and escrow system for broadening the use, flexibility and privacy of financial networks facilitating funds transfers between accounts in unrelated and respectively isolated financial systems.



	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-19, 21-24, 26-29 & 31-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 21 as the claim that represents the claimed invention for analysis and is similar to system Claims 16 & 26.  Claim 21 recites the limitations additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


receiving, from a first client device, a request to process a funds transfer, the request comprising a transaction identifier and the funds transfer comprising a transfer of funds from a monetary account linked to a first payment rail to a credit card or charge card account linked to a second payment rail; providing a list of institutions to the client device; receiving, from the client device, a first selection of an institution from the list of institutions; requesting, from the client device, authentication credentials for the institution selected from the list of institutions; in response to receiving the authentication credentials, authenticating a user of the first client device with the institution selected from the list of institutions; in response to authenticating the user of the first client device, providing the client device with a list of accounts associated with the institution selected from the list of institutions; receiving, from the client device, a second selection of the monetary account from the list of accounts; providing, to a computing device associated with the institution selected with the client device, the transaction identifier, a first identifier for the institution selected from the list of institutions, and a second identifier for the account selected from the list of accounts, and a third identifier for a first escrow account associated with the funds transfer;  sending a first notification to a second client device, wherein the first notification comprises the transaction identifier and the second client device is associated with a recipient of the funds transfer; receiving a second notification that the recipient has accepted the funds transfer, wherein the second notification identifies the to the second payment rail; and in response to receiving the second notification that the recipient has accepted the funds transfer, initiating  funds transfer from the monetary account associated with the institution to the credit card or charge card account, wherein the funds transfer uses a third payment rail to transfer funds from the first escrow account into a second escrow account associated with the credit card or charge card account.  



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interactions) of transferring funds between accounts.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract devices and payment rails in Claim 21 are just using generic computer components (in addition to the non-transitory CRM, processor and devices of Claim 16, and devices, processor and memory of Claim 26).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 16, 21 & 26 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claims 16, 21 & 26 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 18, 23 & 28 – URI – which is mere data representation) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Lin (US 20100082481) provides a method carrying out peer-to-peer financial transactions using one or more electronic devices and credit accounts.

Ach (US 20170364898) provides a mobile payment system (MPS) that enables transactions for MPS users using user devices, and interfaces with third party payment systems with third party user accounts.

Carlson (US 20090281948) provides systems and methods for allowing financial transactions to be conducted using consumer devices including multi-part alias identifiers during such transactions. 

Manalo (NPL) provides a description for how to send money using the messages app on your iphone with Venmo. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695